Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 1 of 10 PageID #:
                                    3624




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 2 of 10 PageID #:
                                    3625




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 3 of 10 PageID #:
                                    3626




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 4 of 10 PageID #:
                                    3627




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 5 of 10 PageID #:
                                    3628




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 6 of 10 PageID #:
                                    3629




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 7 of 10 PageID #:
                                    3630




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 8 of 10 PageID #:
                                    3631




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 9 of 10 PageID #:
                                    3632




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-2 Filed 01/28/20 Page 10 of 10 PageID #:
                                    3633




                                    EXHIBIT 1
                    Opposition to W.A. Lucky III's Rule 56 Motion
